DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geelen (US 200/0243307 A1) in view of Rao et al. (US 2019/0162550 A1) (applicant admitted prior art) and Samaan et al. (US 2017/0310770 A1).
As to claims 1, 16 and 20, Geelen discloses a method/ storage medium/ system comprising: receiving, by a client device, a user request to adjust a view of a map being 
Geelen does not explicitly disclose a first set of map annotations comprising at least one map annotation associated with a transport service opportunity; filtering the first set of map annotations based on a type of transport service opportunity to determine at least a portion of the second set of map annotations. However, Rao teaches displaying different type of transport service as map annotations (para. 0003) and Samaan teaches filtering map annotations based on a type of transport service opportunity (Fig. 4C, shareride and food delivery). Therefore, given the teaching of Rao and Samaan, it would have been obvious to one skilled in the art before the effective filing date of the patent application, to have readily recognized the desirability and advantages of modifying the method/system of Geelen by employing the well-known or conventional features of filtering and display map annotations based on the type of 
As to claim 2, Rao further teaches the type of transport service opportunity comprises a type of ride or ride-share opportunity (para. 0003).
As to claim 3, Rao further teaches the type of transport service opportunity comprises a type of delivery opportunity (para. 0003).
As to claim 14, Samaan further teaches filtering the first set of map annotations based on information relating to a transport service provider (para. 0017, Uber and Lyft).
As to claim 15, Rao further teaches rtetrieving, by the client device from a server, data related to one or more transport service opportunities applicable to at least a portion of the adjusted map visible on the display (para. 0003).
Claims 4-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geelen, Rao and Samaan, as applied to claims 1 and 16 above, further in view of Hess et al (US 2011/0010650 A1). 
As to claims 4-5 and 17, Geelen, Rao and Samaan do not explicitly teaches clustering the two or more map annotations, in the first set of map annotations, it the single map annotation in the second set of map annotations comprises: determining that the two or more map annotations would at least partially overlap if displayed on the adjusted map. However, Hess teaches lustering the two or more map annotations, in the first set of map annotations, it the single map annotation in the second set of map annotations comprises: determining that the two or more map annotations would at least partially overlap if displayed on the adjusted map (para. 0065). Therefore, given the teaching of Hessn, it would have been obvious to one skilled in the art before the 
As to claims 7 and 19, Hess further teaches the single map annotation is selectable by a user using the device, user selection of the single map annotation causing the device to: adjust the adjusted map to generate a readjusted map; and cause presentation of the two or more map annotations on the readjusted map (para. 0036, 0041, 0050, 0054, 0058, zoom in).
As to claims 6, 8-13 and 18, clustering map annotations based on map annotation type or priority rules is just a design choice because a person can cluster map annotations together based on the need, such as same type together, higher priority based on distance or price or other factors over lower priority.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661